Title: From David Humphreys to George Clinton, 11 January 1781
From: Humphreys, David
To: Clinton, George


                        
                            
                                
                            
                                Sir
                            
                             Janry 11th 1781

                        
                        I have it in command from the General, who is gone to West Point to
                            transmit your Excellency the purport of the favorable intelligence received last
                            Night by Express from Trenton. The Pennsylvanians have given a decided & unequivocal proof of
                            their attachment to the Country, and determination not to join the Enemy; by delivering up to General Wayne, an Emissary
                            sent by the Enemy to tamper with them, together with his Guide & Papers. These Agents of the Enemy were sent under
                            a guard to Governor Reed, who was in the neighbourhood of Prince Town, and were to be delivered over to Lord Stirling’s
                            Orders, who had Ordered a Court Martial at Trenton for their Tryal—A Copy of the paper found on the Negotiator, I do
                            myself the Honor to enclose to your Excellency—This, with the above intelligence comes from Lord
                            Stirling and the Committee appointed by Congress to quiet the Disturbances in the Pennsylvania Line.
                        It appears by a variety of circumstances that this was the first Overture—And that a
                                Number of Agents were employed on the same business as General St Clair, who is at Morris
                            Town, had just before detected one set of Proposals, and, transmitted a Copy (similar
                            to the enclosed) to His Excellency—It is now hoped & expected, from the good disposition shewn in this instance,
                            that the affair may yet be happily settled. I have the honor to be With the most perfect respect & esteem Your
                            Excellencys Most Obedient Hble Servant


                        
                            D. Humphrys 
                        
                     Enclosure
                                                
                            
                                
                                    c.10 January 1781
                                
                            
                            Copy of the Enemy’s letter to the Pennsylvanians.
                            It having been reported at New York that the Pennsylvania Troops and others having
                                been defrauded by Congress of their pay Cloathing & provisions, are
                                assembled for a redress of their grievances, and also that notwithstanding the terms of their
                                inlistments are expired, they have been forcibly detained in the service where they
                                have suffered every kind of misery and oppression.
                            They are now offered to be taken under the British Government, to have their rights
                                restored, a free pardon for all former offences and their pay due to them by Congress faithfully
                                paid to them with out any expectations of Military service (except it may be voluntary) upon laying down their Arms and
                                returning to their allegiance, for which purpose if they will send Commissioners to Amboy they will
                                be there met by people empowered to treat with them, and faith shall be pledged for their security.
                            It is recommended for their safety, to move behind south river and whenever they request it, a Body of
                                British troops shall protect them.
                            It is needless to point out the inability as well as want of inclination in Congress, to relieve them, or
                                to tell them the severities that will be used toward them by the Rebel leaders, should they think of returning to
                                their former servitude.
                            It will be proved to the Commissioners they may choose to send, that the authority from whence this comes
                                is sufficient to ensure the performance of the above proposals.
                        
                        
                    